                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION

                                      NO. 7:01-CR-00027-M


  UNITED STATES OF AMERICA,                       )
                                                  )
          Plaintiff,                              )
                                                  )                    ORDER
  v.                                              )
                                                  )
  ANTHONY ANDREWS,                                )
                                                  )
          Defendant.                              )


        Before the Court are Defendant's Motion to Reduce Sentence (18 U.S.C. § 3582(c)(l)(A)) for

 Extraordinary and Compelling Reasons [filed March 31, 2020; DE 390] and a supplemental motion

 for "nunc pro tune" treatment of Defendant's completion of the exhaustion requirement for his March

 31 motion [filed May 22, 2020; DE 401]. Also before the Court for its consideration are the parties'

 response and reply briefs and Defendant's "addenda" [see DE 393,396,405,450,454,458].

        The Court finds an adjudication of Defendant's motions requires review of the procedural

 history of this case (hereafter, "Andrews I") and a related case. On June 12, 2001, Defendant entered

 a guilty plea to a charge of distribution of crack cocaine. DE 29. On November 5, 2001, Defendant

· was sentenced to 188 months' imprisonment, five years'. supervised release, a fine of $9,700.00, and

 a special assessment of $100.00. Id On October 11, 2016, while on supervised release for the 2001

 conviction, Defendant entered a guilty plea to conspiracy to manufacture, distribute, dispense and

 possess with the intent to distribute quantities of endocet, methadone, oxycodone, oxycontin and

 oxymorphone. See United States v. Andrews, No. 7:16-CR-0030-D-3 ("Andrews IF'), at DE 1, 184,

 383 (E.D.N.C. Oct. 11, 2016). On November 15, 2018, Defendant was sentenced to 132 months'

 imprisonment, three years' supervised release, and a special assessment of $100.00. Id at DE 465,




             Case 7:01-cr-00027-M Document 460 Filed 12/22/20 Page 1 of 3
469. On August 9, 2019, as a result of his conviction in Andrews II, Defendant's term of supervised

release was revoked in Andrews I, resulting in an additional 12-month term of imprisonment.

Andrews I, DE 309,314. The two terms of imprisonment were aggregated for a total term of 144

months. Id at DE 458-1 at 2-3; see also Defendant's Addendum at 1, DE 450 ("The 12 months are

in [ ]Aggregate with a 132 month sentence imposed by Judge Dever[] in case no. 7:16-cr-30-D3 on

11/15/2018.").

       On March 31, 2020 and May 22, 2020, Defendant filed (respectively) the present motion for

compassionate release and the present supplemental motion in this case, citing medical grounds and

the presence ofCOVID-19 at the facility. Andrews I, DE 390,401. In Andrews II, Defendant filed

an identical motion for compassionate release on March 31, 2020, as well as an identical reply brief

and the same or similar addenda. See 7: 20-CR-00030-D at DE 519, 522, 524, 528. On August 24,

2020, the Honorable James C. Dever III issued an order denying Defendant's motion. Id at 536.

       The Court finds that Judge Dever's order resolves the Defendant's requests in this case. It is

undisputed that the 12-month sentence imposed in Andrews I was aggregated with the 132-month

sentence imposed in Andrews II. Courts typically view consecutive sentences, like those imposed

here, "in the aggregate, not as discrete segments." Garlotte v. Fordice, 515 U.S. 39, 47 (1995)

(addressing a challenge under 28 U.S.C. § 2254); see also Bernardv. Garraghty, 934 F.2d 52, 54 (4th

Cir. 1991) ("Peyton sets forth quite clearly the law concerning the custody status of prisoners who

are serving consecutive sentences: for such prisoners, custody for habeas purposes is defined not by

any one particular sentence but by the aggregate of the sentences.") (citing Peyton v. Rowe, 391 U.S.

54, 64 (1968)). Although neither the Fourth Circuit nor any district courts therein have opined as to

the construction of an aggregate sentence for the purpose of adjudicating release under 18 U.S.C. §

3582(c), a court in the District of Columbia has determined that a defendant's federal and local

sentences were aggregated by the BOP and, thus, it was proper to adjudicate a motion for

compassionate release under the First Step Act even though the defendant had arguably finished
                                                  2

            Case 7:01-cr-00027-M Document 460 Filed 12/22/20 Page 2 of 3
                                                                                   I
serving his federal sentence and commenced serving the "local" sentence imposed for a conviction

under the D.C. Code. See United States v. Hammond, No. CR 02-294 (BAH), 2020 WL 1891980, at

*6, *8 (D.D.C. Apr. 16, 2020) ("the federal compassionate release provision is better read as a

procedural mechanism that applies to all sentences imposed by federal courts").

       Here, no party disputes that Defendant's sentences in Andrews 1 and Andrews 11 have been

aggregated into one 144-month sentence; thus, the motions filed in this case for compassionate release

are merely duplicates of the motion filed and adjudicated by Judge Dever in Andrews II. Accordingly,

Defendant's motions at DE 390 and DE 401 are DENIED as moot.


       SO ORDERED this '2 -'2 /day of December, 2020.




                                             RICHARD E. MYERS II
                                             UNITED STATES DISTRICT JUDGE




                                                  3

           Case 7:01-cr-00027-M Document 460 Filed 12/22/20 Page 3 of 3
